United States Bankruptcy Court
Northern District of California

Pace, Inc.

In re: Case No.

Chapter 7
Debtor(s)

Verification of Creditor Matrix

The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.

Date: 03/17/2020 /s/ Alan Mauldin
Signature of Individual signing on behalf of debtor

 

 

President

 

Position or relationship to debtor

Case: 20-40608 Doc#2_ Filed: 03/17/20 Entered: 03/17/20 20:23:00 Page 1 of 6
AAA Business Supplies & Interiors
1915 Mark Ct, # 150
Concord, CA 94520

Aabco Printing Inc.
1300 Galaxy Wy, #20
Concord, CA 94520

Accurate Firestop
1057 Serpentine Ln
Pleasanton, CA 94566

Ace Hardware
3610 Pacheco Blvd.
Fairfield, CA 94533

Acousthetics LLC
228 Liberty St
San Francisco, 94114

Action Glass, Inc
1301-B Galaxy Wy
Concord, CA 94520

Action Gypsum Supply
21040 Forbes Ave
Hayward, CA 94545

Action Gypsum Supply West LLC
c/o Lanak & Hanna, PC

625 The City Drive South, # 190
Orange, CA 92868

AFS/IBEX Financial Services Inc
4100 Newport Place Dr, # 670
Newport Beach, CA 92660

Alan & Elizabeth Mauldin
4353 Briones Valley Rd
Brentwood, CA 94513

Alan Mauldin
4353 Briones Valley Rd
Brentwood, CA 94513

American Express
PO Box 0001
Los Angeles, CA 90096

American Scissor Lift, Inc
753 Northport Dr, Ste B
West Sacramento, CA 95691

Ames Taping Tools
2190 Meridian Pkwy Blvd, Ste L
Concord, CA 94520

Arnold Industrial Partners
203 Greenleaf Ln
Polk City, FL 33868

Bay Alarm Co
5130 Commercial Cir
Concord, CA 94520

Bay Point Tow, Inc
PO Box 5636
Concord, CA 94524

Berkshire Hathaway
c//o Marcelli Law Offices
2655 First St, # 250
Simi Valley, CA 93065

Big "O" Tires # 16
3572 Clayton Rd
Concord, CA 94519

Bohne Law Group
1350 Treat Blvd, #410
Walnut Creek, CA 94597

Brothers Smith LP

c/o Credit Consulting Services, Inc
201 John St, #E

Salinas, CA 93901

C.R. Fireline, Inc
108 Center Ave
Pacheco, CA 94553

CA Dept. of Motor Vehicles
PO Box 942894
Sacramento, CA 94294

CA Employment Development Dept.
PO Box 826880
Sacramento, CA 94280-0001
Californai Diesel & Power

c/o Altus Receivables Management
2400 Veterans Memorial Blvd, # 300
Kenner, LA 70062

California Choice Benefit Administrators
PO Box 7088
Orange, CA 92863

Carpenters Trust Fund of Northern California
PO Box 882134
San Francisco, CA 94188

Carpenters Union Local # 217
1153 Chess Dr, #100
Foster City, CA 94404

Christian Perez
1439 57th Ave
Oakland, CA 94621

Christian Reyes-Palacios

Christian Valdez
1750 Stokes St, #75
San Jose, CA 95126

Clark Pest Control
Clark Pest Control
Lodi, CA 95241

Compare Heating/Air Conditioning
1717 Solano Wy, Unit #42
Concord, CA 94520

Concord Locksmith
1804 Colfax St
Concord, 94520

Conexwest
800 Avenue H
San Francsco, CA 94130

Contra Costa Water District
PO Box 4061
Crockett, CA 94525

Data Sales Company of California
c/o Serlin & Whiteford

701 E St

Sacramento, CA 95814

Data Sales Company of California
c/o Serlin & Whiteford

701 E St, Sacramento
Sacramento, CA 95814

Design Construction
3350 Pacheco Blvd
Martinez, CA

Diablo Valley Insurance
801 Ygnacio Valley Rd, # 100
Walnut Creek, CA 94596

District Council 16

c/o Saltzman & Johnson

1141 Harbor Bay Pkwy, # 100
Alameda, CA 94502

District Counsel of Northern California
c/o Saltzman & Johnson Law Corp
1141 Harbor Bay Pkwy, # 100
Alameda, CA 94102

Drywall Lathers Local Union # 9068
100 Hegenberger Rd, #300
Oakland, CA 94621

Drywall Lathers Local Union # 9144
2102 Almaden Rd, #116
San Jose, CA 95125

Dustin & Brittany Wright
4353 Briones Valley Rd
Brentwood, CA 94513

Elizabeth Mauldin
4353 Briones Valley Rd
Brentwood, CA 94513

Erik Andrade
1461 San Antonio St
Los Banos, CA 93635

Erik Andrade
Fastenal Co
1375 Franquette Ave., Ste A
Concord, CA 94520

Fastrak Violation Processing
PO Box 26925
San Francisco, CA 94126

FedEx
PO Box 7221
Passadena, CA 91109

Ficcadenti Waggoner & Castle Structural
2300 Clayton Road, # 1510
Concord, CA 94520

Flyers Energy LLC
PO Box 39000
San Francisco, CA 94139

Ford Credit Co
PO Box 552679
Detroit, MI 48255

Forward Financing LLC
100 Summer St, #1175
Boston, MA 02110

Fox Capital Group
140 Broadway, 46th Floor
New York, NY 10005

Full Source
10302 Deerwood Park Blvd, # 200
Jacksonville, FL 32256

Golden State Lumber
1080 Burnett Ave
Concord, CA 94520

Golden State Reprographics
1020 Commercial St. # 103
San Jose, CA 95112

Greystar
135 Franklin St
Redwood City, CA 94063

Harvey Schuler
PO Box 827
Montague, CA 96064

Heriberto Reyes-Palacios
2045 Wonderama Dr
San Jose, CA 95148

Heriberto Reyes-Palacios

Hilti Inc

c/o Richmond North Assoc
4955 N Bailey AVe, # 109
Buffalo, NY 14226

Home Depot Credit Services
Dept 32-2531970121

PO Box 78047

Phoenix, AZ 85062

Inpro Corp
$80W18766 Apollo Dr
Muskego, WI 53150

IRS (Centralized Insolvency Operations)
PO Box 7346
Philadelphia, PA 19101-7346

J & B Materials
205 Mason Cir
Concord, CA 94520

James Collins
2209 Arbol Ct
Antioch, CA 94509

Jesus Contreras
11421 Pajaro St
Castroville, CA 95012

Jesus Contreras

Jorge Sierra
320 St Gotthard Way
Ceres, CA 95307

Jorge Sierra
Kapitus LLC
2500 Wilson Blvd, # 350
Arlington, VA 22201

Kathy Nicassio
155 Maureen Cir
Pittsburg, CA 94565

Lowe's
PO Box 530954
Atlanta, GA 30353

Monument Car Parts
5180 Pacheco Blvd
Pacheco, CA 94553

Mt. Diablo Resource Recovery Park
PO Box 5397
Concord, CA 94524

NBBE Insurance Trust
3435 American River Dr
Sacramento, CA 95864

Northern California Carpenters Reg Council
265 Hegenberger Rd, #200
Oakland, CA 94621

Office Depot Credit Plan
PO Box 689020
Des Moines, IA 50368

On-Site Health & Safety
520 6th St
Rodeo, CA 94572

Ongaro PG
50 California St
San Francisco, CA 94111

Optum
2771 Momentum PI
Chicago, IL 60689

Pedro Ramos
18150 St
Merced, CA 95340

Pedro Ramos

PG&E
PO Box 52001
San Francisco, CA 94152

Pitney Bowes Global
PO Box 371887
Pittsburgh, PA 15250

R-Computer
PO Box 856158
Concord, CA 94520

Raul Rodriguez
1604 Maddox
Modesto, CA 95358

Ready Refresh

PO Box 856158
Louisvi

Louisville, KY 40285

Siskiyou Central Credit Union
PO Box 1125
Yreka, CA 96097

SMFT
11 South Van Ness Ave
San Francisco, CA 94103

Spiegel Accountancy Corp
c/o Davis & Jones LLC
Fort Worth, TX 76102

Sprint
PO Box 54977
Los Angeles, CA 90054

The Fundworks LLC
c/o Vadim Serebro, Esq.
55 Broadway, 3rd Floor
New York, NY 10003

The Fundworks, LLC
c/o Vadim Serebro, Esq.
55 Broadway, 3rd Floor
New York, NY 10006

Triston Williams

c/o Hunter Pyle

428 13th Street, Floor 11
Oakland, CA 94612
Triston Williams

Unique Funding Solutions LLC
c/o Lieberman & Klestzick, LLP
71 S Central Ave, 2nd Floor
Valley Stream, NY 11580

Unique Funding Solutions, Inc.
c/o Lieberman & Klestzick, LLP
71 S Central Ave, 2nd Floor
Valley Stream, NY 11580

United Rental Inc
5505 Hwy 29
American Canyon, CA 94503

United Site Services
PO Box 53267
Phoenix, AZ 85072

US Bank Equipment Finance
PO Box 790448
Saint Louis, MO 63179

Verizon Wireless
PO Box 660108
Dallas, TX 75266

Viewpoint
PO Box 205095
Dallas, TX 75320

Wave
3700 Monte Villa Pkwy
Bothell, WA 98021

Wells Fargo Advisors
1120 N. Town Center Dr, # 240
Las Vegas, NV 89144

Wendel Rosen Black & Dean LLP
1111 Broadway, 24th Floor
Oakland, CA 94607

West Coast Business Capital, LLC
116 Nassau St., # 804
New York, NY 10038

Case: 20-40608 Doc#2_ Filed: 03/17/20

Entered: 03/17/20 20:23:00 Page 6 of 6
